Citation Nr: 0003741	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  95-18 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
residuals of a right thumb fracture.  

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
residuals of a right clavicle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to July 
1991.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 rating action 
of the Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and assigned separate noncompensable ratings for 
the residuals of a fracture of the right scapula and right 
thumb, effective from July 4, 1991.  

In August 1995, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  Following that hearing, the RO increased the 
rating for the service-connected residuals of a fracture of 
the right clavicle to the current level of 20 percent and 
increased the rating for the service-connected residuals of a 
fracture of the right thumb to 10 percent, each effective 
from July 4, 1991.  The 10 percent rating for the service-
connected right thumb disability has remained in effect to 
the present, with the exception of a period of 
hospitalization and recovery, from July 14, 1999 to December 
1, 1999, when a temporary total 100 percent rating was in 
effect under 38 C.F.R. § 4.30.  

The Board remanded the case in March 1997 for additional 
development.  

As the present appeal involves original claims, the Board has 
framed the issues as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).




REMAND

The veteran contends that his service-connected right thumb 
and right clavicle disabilities are more severe than the 
current ratings, assigned during the course of the appeal 
following the initial grant of service connection, indicate.  
The United States Court of Appeals for Veterans Claims 
(hereinafter, the Court) has held that, when a veteran claims 
a service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  Inasmuch as the veteran has submitted well-
grounded claims, VA is obligated to assist him in the 
development of his claims.  38 U.S.C.A. § 5107(a) (West 
1991).  

The Court has made a distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-"staged" ratings.  
See Fenderson, supra. 

When the Board initially reviewed the veteran's appeal, it 
was noted that the evidence then of record was insufficient 
for evaluating the extent of the veteran's service-connected 
right clavicle and right thumb disabilities.  The Board noted 
that the conditions at issue warranted consideration of 38 
C.F.R. §§ 4.40 and 4.45 (1999).  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

It was contemplated that the VA examination conducted on 
remand would provide sufficient evidence to properly evaluate 
the veteran's disabilities.  In the March 1997 remand, the 
Board instructed the RO to obtain an examination in which the 
examiner recorded findings in relationship to 38 C.F.R. 
§§ 4.40 and 4.45 and addressed specific areas of concern 
highlighted by the Board.  The examination conducted in 
September 1997 included range of motion studies; however, the 
report does not address the considerations discussed by the 
Court in DeLuca.  For example, while the veteran was noted to 
have complained of right shoulder pain and acromioclavicular 
tenderness was demonstrated on examination, the examiner did 
not comment on the effect of pain on the veteran's functional 
ability.  DeLuca requires that this be done.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the case is not ready for appellate review and must be 
remanded for further development.

With regard to the service-connected right thumb disability, 
the Board notes that the veteran underwent surgery on that 
thumb in July 1999 and received follow-up treatment from VA 
since that time.  The claims folder includes records 
pertaining to the July 1999 surgery and several appointments 
subsequent to the surgery.  A September 1999 chart extract 
noted that a follow-up appointment was scheduled for six 
weeks later; however, records from that visit, if the veteran 
was seen, are not of record.  Records of current treatment 
are necessary for a determination regarding the level of 
disability and should be obtained on remand.  In addition, 
the veteran should be afforded another VA examination in 
order to determine the current level of disability following 
surgery.  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for his 
service-connected right thumb and right 
clavicle disabilities since service.  
After securing the necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources, to include VA outpatient records 
after September 2, 1999.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the current extent of disabling 
manifestations of the service-connected 
right thumb and clavicle disorders.  The 
claims folder must be made available to 
the examiner and all indicated testing 
should be conducted.  The examiner should 
document the veteran's current complaints 
and all pertinent findings should be 
reported in detail.  Findings that take 
into account all functional impairments 
identified in 38 C.F.R. §§ 4.40, 4.45, 
including pain on use, incoordination, 
weakness, fatigability, abnormal 
movements, etc. should be included.  Any 
functional impairment identified should 
be expressed in terms of additional 
range-of-motion loss beyond that 
clinically demonstrated.  See DeLuca, 
supra.  The examiner should also indicate 
whether any pain claimed by the veteran 
is supported by adequate pathology and 
evidenced by his visible behavior.  All 
findings, opinions and bases therefor 
should be set forth in detail.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claims, to include 
considering the assignment of staged 
ratings.  The assignment of any staged 
rating should reflect the effective date 
regulations and an explanation of the 
reasons for the effective date.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


